OiFFlCE OF THE        ATTORNEY       GENERAL             OF TEXAG
                                         AU8TIN




Gerald C. !&am
Attcrney Ganersl



    Bouorablo I. Frsdackl                               i
    &nty   Aeditor
    Oalvsntoa County
    aa1veaton, Texas

    ihor sir:                                   O~lnlcm KO. O-3790
                                                E8r cen8tltutlo5allty or sea-
                                                     tion la Of i2Xlaa Bill No.
                                                     436, FOl%Jr-8OVOllth L&r-
                                                     latura, prcvldine travel-
                                                            ing    OXl7Wb8.S fOPor OWISd88101l-
                                                            Or8    in  counties or 08rbl~n
                                                            porulatloa.

                    YOGS latter ot July 1.6, 1%~~ asks the o lnfon of
   ‘tile       drpartment u on the ooMtitution6lity     of Swt Pon la of
    !iOU8.      8%11 .NO. &3% ,,AOtB Or the Forky-mavent& ta&l8lStUl’fb.

                    YOU-    l8tt.r o&i808        tbet the              pula   tlon    o?      3slvmton
    tiUnt!i’     SCOOti%      t0   th0   1940   OIMI8         18    r$&In.

                      Sootion l8 ol"Houso Bill 136                  n8a8      a6   rollova:

                      "SoOtion la. $4 any county lo thla state
                          a
               QOAtaiIline.    pO~l8tiOllOr Slot 1888 t&Ml 38,000
             nor more than 85,000 aoeordtnpi to the lart pn-
             ~cedlng  ?8a8ral 08nau8,  the  acmia8lonar~~   oourt
              Ia hrnby authorizwl r& allow eaab ocnwi88lca8r
              not  more than $50 par mnth, to be pstd out Qf
              the ma% and brld&r runa oi aaoh ropasotivlP uoip-
             Oissioner'8 precinOt, for trwallng sxp85so8 and
             depreoiation on thr automobllr wbllo used cm ot-
             rlolel bu@ina88 Oal9 arid/Or    OV8XWosftyr the COndiXUO-
              tion and iaeintonanoo of tim ubllo roads of aald
             oollntlf3a. kch such oo~c~isa & nor shall pay 611
             ~~~use8 in the operation of suah automobile and
             keep eai3s in repair at bia own expanse, irss of eny
             Other   CkV3rg6 %bit8OaVer    tD      tl?e       eCWt9;    provided
             bovJevvor th:i t such eX~dAf3ea       not        t0 0XCaed    $50 POr
               301m   mst    be ltazized, sworn to, and filed for
               roam-d wit?: the coclntg ClOlk."
                 saction       la    or   fiouar      Bill     436 i8      UAOGII8ai?iUabII4i,
b41~& a 10041 or ap4cial law r4gu1sting the 8ff4iZY of ooAA-
tie8 ia ViOiUtiOn Or m&i0    xxx, :3aat1on 56, or ti30 Constl-
tution of tie State OT Taxer. IA our QplAiOA NO. O-1955,
Cop9 Ot WhiOh i8 lolossd hrrrrlth, se held buao    B;11 No.
236, P'OTty-8iXthLagislatun, to be a apwoial and local 14w
ViOi8tiVi       Of   Arti            x11,     SjsCtiOa        56   Of   the    Ch8titUtiOA             Of
Toxaa.       The
              Aot the33 under aonaitlantlon       ~48 la 811 8ab)en-
tlal a r p r o tr
                lllnllarto the prov18ionr     00:a5h6a    in twtioon
la of the Aot preaantly uAd4r coraldantlon.            It happanad
that fXItbt iIl8t4nOr the 1QW applied Od.9 to 4 8ini3h eOUAtg;
but   thl8 factor la aot e mater141 aon8268rrtlon. It IS not
the numbor Or aOuatls8      wblch ara or aa9 be aabraard WlChiA
ths ~lR88ttiO8tiOA     8tt~rPptOd to bs provided by 8ueh 8 law
Whiclh, drteralmr   thS qU63atlOA  Of Wfiath4X’ tit0 14W i8  8p8Oi41
Or 10-l; but MIt;b8T,thm Qti88tiOA         18 whethrr, oonaidrrlag
thm oldrot and purpose      of thq law, th4 ohanotrrlrtier aaaa
t&a baala or the ala8aifl48tloA afford iA truth r4aaonabla
grOWNi t0 apply tha 1aW t0 thO84 OOUltiO8 ~88~88i!lg          auah
6har44tOri8ti48              8Ad    8xc1U88        fNil!     tha 8QQlitWtbl           Of     t!H   1Sll
all aountlos whloh do not ptmrrr                               thrm.

                On th8 tb4ory that t&r qm80or tka opulotioa th4
aoxa tvo8rou8the iluti88of county ofil88r8,                  e LoH*l.~~tura
=9      rovld8 tnv*li~          lxp8n808 for ooantf otitorra      of ecumtla8
att8f .niag a oort4ln         populmtiorr or above, 8hila &any%* 84aa to
Obunt:?   Ofl’i4ar8     Of cOURtiS     Of 1a88.r    ~~~1atiOA.    on thr   IN
t&mot),     thr   Leal8lsaur0     ,say 4ll.a   a lar&* rwunt    0r trav81img
rxpaAaa8      to aoant9 ofllcwrr of oormtlra of 8 arrtaln popul8+
tiOA Or 8bova thAA i8 A&bWd                t0 8OUAt~  OffhW8    Of WUAtiO8    Of
1058clr poprtiatien.
          But whrn this 'kilmoryla adopted aa thr ba818 for
Cl48l:ifiO4tlon~tha hg18hltUlY     Ul8t  fOllo* thm pltt6rA lOdC-
ally.  It oannot, without   vlola%in%   Artiala XXX, Saatlon db. tit
the    tiA8titutioA,           allOW      trclW1             lxpanaaa         to   oounty     oltiorrr
O?    OOUAbia8      or   4    08ra4in                              While      88wlw         tr8v@lN
         ap .tco 84ao oounty ofTlear* o? ccuatiaa of ewetar
l;r p 0n808
populatioc. #or aan it aooaotitut’%OrUl~y 8110~ a Oart8iA  mawAt
Of aH4V8iiZtg  8lpaA848   a0 BcUAty Ofthor                                Of miatie8      of       8    a*r-
t,eill pOpUiSafOA, 11fhFl8 t&a ah 8888 tk88                             8llOwin%     a h888r            4~unt
of tratri~         0ip+n8a8 to tha 8em oouaty ortiaor8       of aouatl~a
or a gnator        populetlon.    The failure to follow tho lWio41
patt4rA      au&::m8t8d bs t&4 baalm 8rlmotod   for omh8iiiOmtfoA       rm-
ad$$    in    arbltnry   U88ignathA.    Tathor t&n  01468ifidtiOa-
Bsxar ‘county        v. TYMZJ, 97 8. w. fza) 467.
;:rsvids travsling         ~X;:IIC:EBB  for ccunt~ co.x:isslocare            travel-
 ing in the Bischargs          of thlr     officl21        chtiaa,    fol;n~! under
Vamon’s I~~fssd Svll              Statutes,        Article    235Om, rosa&a a
lagislatlvo       failure    to pursue logically            :&9 pattsrn aug?,,eat-
sd by the adoption or Fopulation RB tt basis for aheslfying
ccuntiee      far tt,ie   purpose.       :a 8 r0ault.        arbitrary. ilrslgna-
ticn has resulted in allowing. con!slzsionars                      of counties of
lesaar -0pulstlcns          1~0x0 travYli%          ez~ienstsri than is allowad
comlas 1onsrs of counties of gmetsr                     poyl:lation,     end in a
failure      In sons instsnoas to allow trovsling                   ex~ausca to
comissiowrr.        of   counties    of’ certrjl~n      :mpultitlcoo     srhils al-
lowing rru,ch ax~ecses to coat:iiasioners cf ci;unttds of leaner
~qxln ti.cms.
             As rsrpota       ::actiun la of house Bill 136, Aota of
the Forty-sarenth       irgisla tCire, it will be obrertd     thst by
that law travelin& orpaasoa of 25C per ncnth an allowed
cocmnlusicnora of oounties of 38,000 to 85,tGO population,
while wd find no law allowing suet traveling           erpans~ to
oozd5slcners      of aounties imoving a popul,atioc above 132,000
and below 16C,o00, and nc prooleiose          for tmvel.fz% ex&~neaio
to be lllow~id tc oom&mfcners           of counties havlcg a popula-
tion in eaeeen of 2U~,GCO. For the reasona above etatad,
thsrefora,    &Qtion 1% Of souse ix.11 436 is uocoSatltuttoxIa~.
                                                         Yours vary truly
                                               d. .*:p .-, i
                                                  1I\,G::hT:Ygg;?J;:.,$-L0%’v&g-;L;

                                                ay   (a)    Z. i;~. Fairahild
                                                              !i. 8. Faairuhlld
                                                                      &+elatnnt